FILED
                            NOT FOR PUBLICATION                              SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50375

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00076-ODW

  v.
                                                 MEMORANDUM *
KAMRAN KEIVAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Kamran Keivan appeals from the 34-month sentence imposed following his

guilty-plea conviction for importation of opium, in violation of 21 U.S.C.

§§ 952(a), 960(a)(1), and 960(b)(3). We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Keivan first contends that the district court procedurally erred by placing too

much emphasis on the advisory sentencing Guidelines range and arbitrarily

refusing to impose a term below that range. The record does not support this

contention. The court considered Keivan’s arguments in support of a below-

Guidelines sentence and the 18 U.S.C. § 3553(a) sentencing factors, and concluded

that a downward variance was not warranted in light of the amount of drugs

Keivan imported and other relevant sentencing factors.

      Keivan next contends that the district court erred by requiring him to forego

his request for a continuance in exchange for a 30-month sentence, and by

considering factors outside the scope of the section 3553(a) sentencing factors,

specifically defense counsel’s continuance requests. The record belies these

contentions. The district court did not pressure Keivan to withdraw his

continuance request, but rather granted a continuance to permit Keivan to review

the presentence report and to obtain mitigating evidence. Furthermore, the record

reflects that the court selected the 34-month sentence because it concluded that

Keivan’s claim that he imported the opium for personal medicinal purposes was

not credible, and not because of counsel’s continuance requests.




                                          2                                    11-50375
      Keivan additionally contends that the district court abused its discretion by

denying his request for a three-week continuance. The district court did not abuse

its discretion by granting a continuance shorter than the one Keivan requested. See

United States v. Sarno, 73 F.3d 1470, 1492-93 (9th Cir. 1995).

      Keivan finally contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the section 3553(a) sentencing factors,

the sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.




                                           3                                    11-50375